DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the following reference characters in the drawings are not found in the specification: “34” and “38”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the segments" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Further it is unclear to which segments of the at least two segments Applicant is referring, rendering the claim indefinite.  For examination purposes, as best understood, the limitation will be interpreted as referring to “the at least two segments”.  Examiner suggest amending the claim as such to overcome the antecedent basis and indefiniteness issues.
Claim 1 recites the limitation "each segment comprising a lower surface" in line 11.  It is unclear what Applicant is trying to claim as the limitation refers to a lower surface but fails to define a point of reference from which the lower surface is measured or compared, rendering the claim indefinite.

Claims 2-9 are also indefinite by virtue of their dependency on Claim 1.
Claim 2 recites the limitation "the channel bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood, the limitation will be interpreted as “a channel bottom”.  Examiner suggest amending the claim as such to overcome the antecedent basis issues.
Claim 4 recites the limitation "the intermediate flange" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood, the limitation will be interpreted as “an intermediate flange”.  Examiner suggest amending the claim as such to overcome the antecedent basis issues.
Claim 6 recites the limitation "the liquid containment segments" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, as best understood, the limitation will be interpreted as “the at least two segments”.  Examiner suggest amending the claim as such to overcome the antecedent basis issues.
Claim 7 is also indefinite by virtue of its dependency on Claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vellore Babu et al. (US 20200332778), hereinafter: “Vellore Babu”.
In Reference to Claim 1
Vellore Babu teaches:
A nacelle(12) for a wind driven power plant(10), the nacelle comprising: 
a nacelle bottom cover(32), the nacelle bottom cover comprising at least two segments(35,42,54,56,66; P[0030]), each of the segments being configured to contain a respective predefined maximum volume of a liquid in a receptacle in a case of leakage(P[0036], P[0037]), and wherein the respective receptacles are configured to collectively contain a total volume that corresponds to a total amount of liquids in the 
a first segment(42) being adjacent to a second segment(54,56; Fig 3,4,6) and the first segment and the second segment being coupled by a channel(88) being configured to distribute the liquid from the first segment to the second segment(P0036]), if the amount of liquid in the first segment exceeds the predefined volume of the first segment(P[0036]) 
each segment comprising a lower surface(43,55; P[0030], P[0036]), and a circumferential upraised surface(44,46,48,50) surrounding the lower surface(Fig 4-5), the lower surface and the circumferential upraised surface forming a receptacle(P[0030]), 
a section of the circumferential upraised surface forming the channel(clearly shown in Fig 4-5) and a bottom of the channel having a lower vertical height than the remainder of the circumferential upraised surface thereby defining a maximum fill-level of the receptacle(clearly shown in Fig 4-5; P[0036], the height of the bottom of the channel sets the overflow elevation, which defines the maximum fill-level of the receptacle), the panels each having a flange(51) integral with the respective panel to form an overlapping flange connection with at least one adjacent panel(clearly shown in Fig 4-8; P[0035]), wherein the flange extends in a same plane as the panel to which it belongs(see Fig 4-8), and the panel respective circumferential upraised surface forms at least a part of the respective flange(see Fig 4-8; P[0035).
In Reference to Claim 3
Vellore Babu teaches:
The nacelle of claim 1(see rejection of claim 1 above), wherein a plurality of panels forming the nacelle bottom cove(34,35,36,38) respectively comprise one or more of the segments(36 comprises each of the liquid containment segments), wherein adjacent segments are coupled by channels such that they are consecutively filled one after the other with leaking liquid(88,90,92; P[0036], P[0037]).
In Reference to Claim 4
Vellore Babu teaches:
The nacelle of claim 1(see rejection of claim 1 above), wherein the panels are configured such that, in a predefined mounting condition, a flange gap between two overlapping flanges of a flange connection(gap between flange portions 50 and 59, which is sealed with sealing gaskets; P[0035]) is positioned above maximum fill levels of one or more receptacles adjacent to the intermediate flange connection(the gap between flange portions 50, 51 and 58, which is above must be above the max fill level of 42 and 54 as the max fill level can be no higher than the height of the overflow channel 88 as shown in Fig 5).
In Reference to Claim 5
Vellore Babu teaches:
The nacelle of claim 1(see rejection of claim 1 above), wherein one or more of the panels(35) form a raised collar that surrounds an opening in the nacelle bottom 
In Reference to Claim 6
Vellore Babu teaches:
The nacelle of claim 1(see rejection of claim 1 above), wherein the liquid containment segments are manufactured as one-shot composite reinforced laminates(P0010]).
Additionally, it has been held in re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). “[I]t is the patentability of the product claimed (in this case the liquid containment segments) and not of the recited process steps (in this case the “one-shot” process) which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (see MPEP 2113).
In Reference to Claim 8
Vellore Babu teaches:
A wind driven power plant(10) comprising the nacelle of claim 1(see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vellore Babu.
In Reference to Claim 2
Vellore Babu teaches:
A wind driven power plant of claim 8(see rejection of claim 8 above) comprising a third segment(66), wherein at least the second segment comprises a first and a second channel(88,92) coupled to the first and the third segment respectively(Fig 4).
Vellore Babu fails to teach:
wherein the channel bottom of the second channel has a lower vertical height than the channel bottom of the first channel.

 as claimed which would yield predictable results. In this case, the predictable result would be the ability to direct the flow of leakage from between segments as desired.
In Reference to Claim 9
Vellore Babu teaches:
A wind driven power plant of claim 8(see rejection of claim 8 above).
Vellore Babu fails to teach:
A wind park comprising a plurality of wind driven power plants
The Court has held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP §2144.04 VI B for further clarification).
In In re Harza the claims were directed to a water seal where the seal has a “web” which comprises a plurality of “ribs” projecting outward from each side of the web. The prior art disclosed a water stop which was in the shape of a plus sign (+). Although the reference did not disclose the plurality of ribs, the Court found that the duplication of parts has no patentable significance unless a new and unexpected result is produced.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine of Vellore Babu by adding additional wind turbine power plants in view of case law and which would yield predictable results. In this case, the predictable result would be a plurality of wind driven power plants which form a wind park to harvest more energy as compared to having only a single wind turbine.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vellore Babu in view of Kamibayashi et al. (US 9677543), hereinafter: “Kamibayashi”.

In Reference to Claim 7
Vellore Babu teaches:
The nacelle of claim 6(see rejection of claim 6 above) wherein the cover is formed of a glass fibre-reinforced plastic(P[0010]).
Vellore Babu fails to teach:
wherein at least one of flange regions and collar regions comprise a single skin laminate.
Kamibayashi teaches:
An analogous nacelle cover panel(2) for a wind turbine assembled of a plurality of panels(3,4,5) wherein flange regions(Fig 4-7) comprise a single skin laminate(as shown in Fig 4-7 the panels 3,4 are formed from single skin fiber reinforced plastic; Col 2, ll. 38-41; also see MPEP 608.01 IX for drawing cross hatching material indications).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vellore Babu to use a single skin 
	Further, as Kamibayashi teaches that the use of a single skin laminate is a known material for constructing the nacelle cover of a wind turbine, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a single skin laminate because it is merely the selection of an art known material suitable for the construction of a nacelle cover panel.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Neumann; Ulrich et al.
US 20150300323 A1
Vcelka; Martin Patrick et al.
US 20200332778 A1
Staghøj; Michael et al.
US 20210079898 A1
Wallace; Jack et al.
US 11231018 B2
Munk-Hansen; Thorkil
US 8262347 B2
ZHENG, LIANG et al.
US 8734117 B2
CERDA VARELA ALEJANDRO et al.
US 9677543 B2
ZHANG, Xin-wang
CN 201687669 U
JAZBINSEK SASCHA et al.
EP 3904669 A1
YAGI KENJI et al.
CN 204572353 U
PAULSEN CARSTEN
WO 2013087074 A1
KAMEDA TAKURO et al.
EP 2942522 A1
FUJIOKA, YOSHIHIRO et al.
DE 102005032627 B3
SASAGAWA TAKESHI
EP 2947315 A1


	The above references are cited for teaching fluid leakage collection/storage systems for wind turbines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745